UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1408


BARTON JOSEPH ADAMS; JOSEPHINE ARTILLAGA ADAMS,

                Petitioners - Appellants,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



                              No. 16-1409


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARTON JOSEPH ADAMS; JOSEPHINE ARTILLAGA ADAMS,

                Appellants,

          and

$24,764.32,

                Defendant.



                              No. 16-6519
UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARTON JOSEPH ADAMS,

                Defendant - Appellant,

JOSEPHINE ARTILLAGA ADAMS,

                Claimant - Appellant.




Appeals from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge.   (3:15-cv-00127-JPB-RWT; 3:09-mj-00024-JPB-JES-
1; 3:08-cr-00077-JPB-RWT-1)


Submitted:   June 21, 2016                Decided:    June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barton Joseph Adams, Josephine Artillaga Adams, Appellants Pro
Se.   William J. Ihlenfeld, II, OFFICE OF THE UNITED STATES
ATTORNEY, Lynette Danae DeMasi-Lemon, Alan McGonigal, Michael D.
Stein, Assistant    United  States   Attorneys,  Wheeling,  West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

       In     these     consolidated       appeals,         Barton      Joseph      Adams    and

Josephine        Artillaga       Adams   appeal       the    district       court’s         order

denying their motion for return of seized property.                             We affirm.

       We   review       for    abuse    of   discretion          the   district          court’s

denial of a motion for return of property.                              United States v.

Chambers, 192 F.3d 374, 376 (3d Cir. 1999).                             We may affirm on

any ground appearing in the record.                         Bryant v. Bell Atl. Md.,

Inc., 288 F.3d 124, 132 (4th Cir. 2002).                          The Adams’ motion for

return      of     seized       property      was     barred       by    the     statute      of

limitations because it was not filed within five years of the

date     of       final     publication         of     the        notice       of     seizure.

See 18 U.S.C. § 983(e)(1), (3) (2012).                           Accordingly, we affirm

the    district         court’s    order.           Adams    v.    United       States,      No.

3:15-cv-00127-JPB-RWT (N.D.W. Va. Apr. 6, 2016); United States

v. Adams, No. 3:09-mj-00024-JPB-JES-1 (N.D.W. Va. Apr. 6, 2016);

United States v. Adams, No. 3:08-cr-00077-JPB-RWT-1 (N.D.W. Va.

Apr. 6, 2016).             We deny the motion to expedite decision and

dispense         with    oral     argument      because          the    facts       and    legal

contentions        are    adequately       presented        in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED



                                               3